Citation Nr: 1015380	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  94-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcerative colitis.

2.  Entitlement to service connection for a skin disorder, 
claimed as tinea corporis.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June to December 1991 
and had periods of active duty for training (ACDUTRA) 
beginning in 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In a June 2003 decision, the Board denied the claims on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a December 2003 Joint Motion for Remand, the parties 
requested that the Board decision be vacated and the case 
remanded.

Specifically, the Joint Motion directed that the Veteran be 
afforded a Board hearing, that the RO obtain all available VA 
treatment records, and that new medical opinions be obtained 
which review all of the available evidence.  In 
correspondence dated in April 2009, he indicated that he did 
not wish to appear at a hearing.

In February 2005, the Board remanded the case for compliance 
with the December 2003 Court Order.  The case was remanded by 
the Board again in June 2007 to obtain Social Security 
Administration (SSA) records.  In May 2009, the Board again 
denied the claims on appeal and the Veteran appealed to the 
Court.  In a October 2009 Joint Motion for Remand, the 
partied requested that the Board decision be vacated and the 
case remanded.  Specifically, the Joint Motion directed the 
Board to review and discuss lay evidence and to seek any 
additional evidence necessary to support its decision.


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder was not manifest 
during service; chronic gastrointestinal pathology was not 
identified until February 1993, and ulcerative colitis was 
not formally diagnosed until November 1999; the Veteran's 
current ulcerative colitis is unrelated to service.

2.  A chronic skin disorder was not manifest during service; 
chronic skin pathology was not identified until October 1993; 
the Veteran's current tinea corporis is unrelated to service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, claimed as ulcerative 
colitis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A skin disorder, claimed as tinea corporis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims Due to Undiagnosed Illness

To the extent the Veteran claims that his disorders are due 
to undiagnosed illness, the Board notes that service 
connection may also be established for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2009).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
authorized VA to compensate any Persian Gulf Veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
(including, for example, chronic fatigue syndrome) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In particular, the Act 
amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in Veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).

With exceptions not here applicable, current law requires 
that in order to obtain compensation for an undiagnosed 
illness, the disability in question must not be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2009).  If a disability is shown to be attributable to a 
known clinical diagnosis, service connection may be 
established for the diagnosed entity on a "direct" basis.

Here, as the Veteran's claimed disorders are attributed to 
known clinical diagnoses of ulcerative colitis, tinea 
corporis, and eczema, they can not be evaluated as 
undiagnosed illnesses caused by Gulf War Syndrome.  As such, 
the Board will now evaluate the claims under a direct theory 
of entitlement.

Ulcerative Colitis

Service treatment records do not reveal any evidence of a 
chronic gastrointestinal disorder.  In July 1991 and 
September 1991 Reports of Medical History completed shortly 
after the start of his active service, the Veteran self-
reported that he never suffered from indigestion, stomach 
trouble, or intestinal trouble.  Similarly, a September 1991 
Report of Medical Examination indicated that his abdomen and 
viscera were within normal limits.  

A September 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation indicated that he did not suffer from 
stomach pain, nausea, diarrhea, or bloody bowel movements.  
In December 1991, he was discharged from service.  Therefore, 
the evidence does not show a chronic disorder in service.

Post-service treatment records reveal the first evidence of 
gastrointestinal symptomatology.  In a November 1992 sworn 
statement, the Veteran indicated that he had been suffering 
from stomach pains, soreness, and swollenness since he was 
stationed at the M&M Compound in Saudi Arabia in 1991.  In a 
February 1993 National Guard Report of Medical History, he 
self-reported that he suffered from stomach, liver, or 
intestinal trouble.  A February 1993 Report of Medical 
Examination indicated that his abdomen was tender.

The Veteran was afforded a VA examination in October 1993, at 
which time an upper gastrointestinal (UGI) series revealed a 
borderline, small sliding hiatal hernia.  Subsequent VA 
treatment records reveal complaints of abdominal pain, 
digestive problems, nausea, constipation, diarrhea, weight 
loss, and stool with blood and/or mucous.  In July 1999, he 
reported suffering from stomach and abdominal pain for 3 to 4 
years, mostly after eating (dating the complaints to 1995 or 
1996, several years after discharge).  Treatment records also 
indicated a history of Gulf War Syndrome with two strains of 
a mycoplasma infection in his intestines.  He underwent a 
colonoscopy in November 1999, at which time he was first 
diagnosed with ulcerative colitis.

In a June 2002 VA examination, the Veteran was diagnosed with 
"recently diagnosed ulcerative colitis proven by biopsy in 
April 2002."  The examiner also noted the small sliding 
hiatal hernia with minimal reflux found in the October 1993 
UGI series.  Since there was no bleeding from the record and 
negative stool guaiacs in service, the examiner opined that 
ulcerative colitis was neither incurred in nor caused by 
service.  The examiner noted that the Veteran's claims folder 
was available and reviewed in great detail.

Subsequent VA treatment records are inconsistent as to the 
initial diagnosis date of the Veteran's ulcerative colitis.  
For instance, a May 2004 gastroenterology treatment note 
places the initial diagnosis in 1994, while a February 1992 
note placed it in 1992.  However, as indicated above, the 
first formal diagnosis of ulcerative bowel syndrome was not 
rendered until 1999.

The Board denied the Veteran's claim for service connection 
for ulcerative colitis in a June 2003 decision, based largely 
in part on the negative medical nexus opinion of the June 
2002 VA examiner.  However, the December 2003 Joint Motion 
for Remand indicated that it was unclear whether the June 
2002 examiner based his opinion on the belief that the 
Veteran did not have a history of mycoplasma infection when 
there was reference in the record to two strains of such 
infection.  Thus, the case was remanded by the Court to 
obtain a new medical opinion.

In accordance with the instructions of the Joint Motion, the 
Veteran was afforded a new VA digestive examination in March 
2006, at which time he was diagnosed with left-sided 
ulcerative colitis stable on current medical regimen.  As an 
initial matter, the Board finds that the March 2006 VA 
examination was adequate for evaluation purposes.  
Specifically, the examiner had the claims file for review, 
obtained a medical history from the Veteran and conducted a 
thorough physical examination.

With respect to the examination itself, the examiner noted 
the lack of gastrointestinal symptomatology before or during 
his period of service.  The examiner remarked that, although 
there were some complaints of abdominal pain in the immediate 
post-active duty period, the diagnoses were not consistent 
with inflammatory bowel syndrome or ulcerative colitis.  
Noting that it was difficult to pinpoint the exact date of 
onset of ulcerative colitis, the examiner indicated that it 
was difficult to state that development of the condition 
occurred in or was caused by service.  VA treatment records 
dated in 2005 revealed that the Veteran was found to be 
serologically negative for mycoplasma fermentens, genitalia, 
and pneumoniae.

The Board denied the Veteran's claim for service connection 
for ulcerative colitis in a May 2009 decision, based largely 
in part on the negative medical nexus opinion of the March 
2006 VA examiner.  However, the October 2009 Joint Motion for 
Remand indicated that the Board did not adequately discuss 
the Veteran's lay statements and reports of gastrointestinal 
pain in service and ordered the Board to reconsider the 
medical evidence.

In accordance with the instructions of the Joint Motion, the 
Board has reviewed the evidence, including medical records 
and lay testimony.  Based on the above evidence, the Board 
finds that the claim must be denied.  To that end, the Board 
places significant probative value on the absence of a 
diagnosis of ulcerative colitis or symptomatology which could 
reasonably be associated with ulcerative colitis during 
active duty.  There was no diagnosis or suggestion of 
abdominal symptomatology and the separation examination was 
normal.

Moreover, the first definitive diagnosis of ulcerative 
colitis was not rendered until 1999.  The Board places 
significant probative value on the gap of time between 
discharge from active duty service and the first diagnosis of 
ulcerative colitis and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given that the abdominal 
symptomatology immediately following service was inconsistent 
with ulcerative colitis.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The Veteran argues that the March 2006 VA examiner's opinion 
is speculative.  In this case, the March 2006 examiner 
indicated that he conducted a thorough review of the evidence 
and supported his conclusion with a full rationale regarding 
why he could not say that the ulcerative colitis was or was 
not caused by service.  

As explained by the Veterans Claims Court, an examination is 
not inadequate merely because the examiner states he cannot 
reach a conclusion without resort to speculation and VA is 
not bound to "proceed through multiple iterations of medical 
opinions until it declares that no further examinations would 
assist the claimant.  While VA has a duty to assist the 
Veteran by providing a medical examination in certain 
situations, that duty does not extend to requiring a VA 
physician to render an opinion beyond what may reasonably be 
concluded from the procurable medical evidence."  Jones v. 
Shinseki, No. 07-3060 (Fed. Cir. Mar. 25, 2010).  The Board 
has reviewed the examination report and finds that it is 
adequate for VA purposes as the examiner's opinion is fully 
supported by a rationale.

In addition to the documented post-service treatment records, 
the evidence includes lay statements from the Veteran and his 
family members asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson 
can identify a simple condition, like a broken leg, but not 
complex matters, e.g. a form of cancer).  For example, he 
indicated that he experienced gastrointestinal symptoms 
during service and after discharge from service.
	
	In determining whether statements submitted by the Veteran 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  
	 
In this case, the Board finds that the Veteran's reported 
history of ulcerative colitis since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect a 
diagnosis consistent with ulcerative colitis for several 
years following active service.  Further, the evidence is 
inconsistent as to onset.

The Board has also considered the Veteran's statements as to 
medical nexus.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
ulcerative colitis is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Tinea Corporis

Service treatment records do not reveal any evidence of a 
chronic skin disorder.  In July 1991 and September 1991 
Reports of Medical History completed shortly after the start 
of his active service, the Veteran self-reported that he 
never suffered from any skin diseases.  Similarly, a 
September 1991 Report of Medical Examination indicated that 
his skin and lymphatics were within normal limits.  

A September 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation indicated that he did not suffer from 
rashes, skin infections, or sores.  He was discharged in 
December 1991.  Therefore, the evidence does not show a 
chronic skin disorder in service.

Post-service treatment records show the first evidence of 
skin symptomatology.  In a November 1992 sworn statement, he 
indicated that he had been suffering from a skin rash since 
approximately March 1992, three months after separation from 
service.  He elaborated that his skin felt like "needles and 
pins" were sticking in him whenever he took a bath.  
However, in a February 1993 National Guard Report of Medical 
History, he self-reported that he never suffered from a skin 
disease.  A February 1993 Report of Medical Examination 
indicated that his skin and lymphatics were within normal 
limits.

The Veteran was afforded a VA examination in October 1993, at 
which time his skin was noted to have mild changes of the 
bilateral hands that appeared to be eczematous in nature.  
There were no signs of infection and no other abnormal skin 
findings.  The examiner diagnosed a skin condition of the 
bilateral hands clinically consistent with eczema.  
Subsequent VA treatment records characterized the condition 
as skin lesions consistent with Gulf War Syndrome.

In a June 2002 VA examination, the Veteran was found to have 
a rash on both groins consistent with tinea corporis.  
However, there was no other rash found on his body.  The 
examiner opined that this fungal infection was caused by poor 
hygiene and tight clothing rather than service.

The Board denied the Veteran's claim for service connection 
for a skin condition in a June 2003 decision, based largely 
in part on the negative medical nexus opinion of the June 
2002 VA examiner.  However, a December 2003 Joint Motion for 
Remand indicated that it was unclear whether the June 2002 
examiner based his opinion on the belief that the Veteran did 
not have a history of mycoplasma infection when there was 
reference in the record to two strains of such infection.  
Thus, the case was remanded by the Court to obtain a new 
medical opinion.

In accordance with the instructions of the Joint Motion, the 
Veteran was afforded a VA skin examination in February 2006, 
at which time his entire claims file was reviewed with an 
emphasis on dermatological findings.  As an initial matter, 
the Board finds that the February 2006 VA examination was 
adequate for evaluation purposes.  Specifically, the examiner 
had the claims file for review, obtained a medical history 
from the Veteran and conducted a thorough physical 
examination.

With respect to the examination itself, the examiner noted 
some xerotic patches on his hands and upper extremities, with 
no evidence of tinea corporis.  Noting that this form of 
asteatotic/hand eczema had no known relation to any type of 
Gulf War exposure, the examiner concluded that he was not 
disabled from the skin condition and the condition was not 
caused by exposure to anything in the Gulf War.

In a September 2006 addendum to his opinion, the examiner 
could not definitively say whether the skin condition was 
incurred during the Veteran's period of active service 
because the Veteran contended that he did incur it there 
while the objective medical evidence of record indicated that 
it was not incurred in service.

Also of record are VA treatment records dated subsequent to 
service, which show few instances of diagnosis and treatment 
of skin problems.  Most records fail to indicate complaints 
from the Veteran, diagnosis, and/or treatment of skin 
problems.  In fact, several treatment records report that he 
had normal skin.  On the other hand, records such as one 
dated December 2003, indicate that he had Gulf War Symptoms 
of skin lesions.  However, as noted above, the medical 
evidence does not support a finding that his current skin 
disorder was caused by exposure to anything in the Gulf War.

The Board denied the Veteran's claim for service connection 
for a skin condition in a May 2009 decision based largely in 
part on the absence of a diagnosis of a chronic skin 
condition or symptomatology which could reasonably be 
associated with a chronic skin condition during active duty.  
However, the October 2009 Joint Motion for Remand indicated 
that the Board did not adequately discuss the Veteran's lay 
statements and ordered the Board to reconsider the medical 
evidence.

In accordance with the instructions of the Joint Motion, the 
Board has reviewed the evidence, including medical records 
and lay testimony.  Based on the above evidence, the Board 
finds that the claim must be denied.  To that end, the Board 
places significant probative value on the absence of a 
diagnosis of a chronic skin condition or symptomatology which 
could reasonably be associated with a chronic skin condition 
during active duty.  There was no diagnosis or suggestion of 
skin symptomatology and the separation examination was 
normal.

Moreover, the first definitive diagnosis of a skin condition 
did not occur until October 1993.  The Board places 
significant probative value on the gap of time between 
discharge from military service and the first diagnosis of a 
chronic skin condition and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset.  See Maxson, 230 F.3d at 1333.

In addition to the documented post-service treatment records, 
the evidence includes lay statements from the Veteran and his 
family members asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the Veteran's reported history 
of a chronic skin condition since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
complaints of a skin disorder until November 1992.  As noted 
above, the November 1992 statement indicated that the skin 
condition manifested in March 1992, three months after 
discharge from service.  Subsequent to November 1992, 
treatment records show minimal complaints, diagnosis and 
treatment of a skin condition, with the majority of treatment 
records reporting no skin abnormalities.

The Board has also considered the Veteran's statements as to 
medical nexus.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
eczema is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson, 557 F.3d 1355.

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.

The Veteran argues that the September 2006 addendum to the 
February 2006 VA examination report is speculative and that 
the benefit of the doubt should be granted as the examiner 
stated that based upon the Veteran's reported history of 
eczema in service, one could say that he had eczema in 
service but did not seek treatment in service.  

The Board recognizes that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  However, the VA examiner's speculative opinion 
associating the Veteran's current skin condition with his 
service is based upon the Veteran's report of his in-service 
medical history which is unsupported by the service medical 
records and his own statements.  Therefore, any opinion based 
upon the Veteran's reported history is discounted by the 
Board.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(citing Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. 
Brown, 5 Vet. App. 458 (1993)).  

Further, speculative medical opinions do not provide the 
required degree of medical certainty for a finding of service 
connection.  The phrase "you could say" constitutes mere 
speculation as to the etiology of the Veteran's skin 
condition.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  The appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2002 that fully addressed all notice 
elements.  A supplemental statement of the case was 
subsequently issued in December 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and SSA records.  
Further, he submitted additional treatment records, lay 
statements from family members, and several written 
statements.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in October 1993, June 2002, February 
2006, and March 2006.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a gastrointestinal disorder, claimed 
as ulcerative colitis, is denied.

Service connection for a skin disorder, claimed as tinea 
corporis, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


